Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
With respect to the claims, it is noted that the preamble is directed towards “A teeth biting adjustable control drill bit guide plate”, however, it is unclear how the body of the claim relates to the pre-amble such as how the plates control a drill bit. The applicant should amend the claims to clarify. 
With respect to claim 4, the applicant claims the upper biting plate “controllable by upper tooth or by upper alveolar bone” and the lower biting plate “controllable by lower tooth or by lower alveolar bone”. It is unclear what the applicant is trying to claim with respect to the biting plates being “controllable” by the upper and lower tooth or bone. It is unclear if the biting plates are fixed to the teeth/bone so that as the person moves their jaw, the location of the biting plates are controlled or if the bone/teeth can spherical surface”. However, it is unclear what the applicant is claiming with respect to a spherical surface. It is noted, as illustrated in fig. 7, several parts including curved surfaces making up part of a sphere, however, a surface having a spherical shape, such as an entire sphere, is not illustrated. For examination purposes, the limitation of the spherical surface is being interested as a surface making up part of a sphere, however, the applicant should amend the claim to clarify. 
With respect to claim 5, the applicant claims “with a curved surface inside one multi-directional moving portion”. It is noted that the applicant has claimed in claim 4 that each of the upper and/or lower biting arms has “a multi-direction moving portion”. Therefore, it is unclear if the multi-direction moving portion of claim 5 is further referencing the portion of claim 4 or trying to claim something different. For examination purposes, the limitation of claim 5 is being interpreted as further limiting the portion of claim 4 to include a curved inner surface, however, the applicant should amend the claim to clarify. With respect to claim 4, it is further unclear what the applicant is trying to claim with respect to inner and outer spherical surfaces. As discussed above, the “spherical surfaces” are being interpreted as surfaces forming a portion of a sphere, and the inner and outer are being interested as such that are located on opposite sides of the multi-direction moving portions of the biting arms, however, the applicant should amend the claims to clarify.  
With respect to claim 6, the applicant claims the multi-directional moving portions are provided “with a spherical concave surface and is provided with an outward spherical convex surface, a spherical convex surface and a spherical concave surface of a same multi-directional moving portion are formed into a spherical crown” and “spherical crowns on the two lower biting arms are located on two ends of a diameter of a same sphere”.  It is unclear what the applicant is trying to claim with respect to the surface and the repeating of the claimed surfaces such as they are different and what structure, including the crowns are being claimed. It is noted that in claim 4, the applicant has only claimed the multi-directional surfaces on either the upper or lower biting arms, therefore, the applicant needs to keep the limitations in the alternative or positively claim both.  Such as the applicant cannot claim the multi-directional surfaces positively on just one of the upper or lower biting arms.  For examination purposes, the examiner is relying of figure 7 to interpret the claim limitations. It is noted that the limitations are being interpreted as the multi-directional moving portion for each of the upper and lower biting arms includes a portion of a spherical surface having an inner convex surface and an outer concave surface.  It is unclear what structure the applicant is trying to claim with respect to the “spherical crown”, however, it is being interpreted as the multi-directional moving portions including a left spherical portion and a right spherical portion, such as forming a hollow space between them. The applicant should amend the claims to clarify what is being claimed.
With respect to claim 7, the limitation of “a moving gap” and where it is located is unclear.   
With respect to claim 8, the applicant claims the area of the spherical convex and concave surfaces are “respectively greater than contact areas with the locating plates and the adjustment bracket thereof”. It is noted that in claim 4, the applicant has claimed the multi-directional moving portion is in “cooperation with a spherical surface” defined within the adjustment bracket and the two locating plates.  It is unclear if the contact area of claim 8 is referencing the spherical surface of claim 4 or a different contact surface. For examination purposes, the contact surface of claim 8 is being interpreted as the spherical surface of claim 4, however, the applicant should amend the claim to clarify.  
With respect to claims 9-10, the applicant claims “an upper biting arm”, “a lower biting arm”, “an adjustment bracket”, “locating plates”, “multi-direction moving portions” and “a spherical surface”, however, it is noted that the applicant has claimed all of those limitations in independent claim 4, therefore, it is unclear what the applicant is trying to claim. It appears that the limitations do not further limit the independent claim. The applicant should amend the claims to clarify.   
Further with respect to claim 10, the same issues apply as discussed above with respect to claim 6 which respect to each of the multi-directional moving portions.  It is noted that the applicant should amend the same to clarify that both the upper and lower biting arms have the claimed portion. Further is it is unclear if the spherical surface of claim 4 that is in cooperation with the multi-directional moving portions is located on the first and second clamping blocks or if the surface of the clamping blocks in cooperation with the spherical surface of the multi-directional is a different surface. For examination 
With respect to claim 11, the specific shapes are unclear. It is unclear how the shape of a sphere is further limited by saying is haves two symmetrical sides. For examination purposes, the limitation is being interpreted as discussed above in detail such that the spherical surface, is a portion of a sphere, so that the surface has the surface has two sides that are symmetrical, however, the applicant should amend the claim to clarify. 
With respect to claim 12, the applicant claims the first and second clamping blocks, however, it is noted that proper antecedent basis is not provided for the clamping blocks as claim 12 depends from 11 which depends from 9 and the clamping blocks are claimed in 10. 
With respect to claim 13, the applicant claims “a second guide groove”, however, it is noted that a first guide groove is not claimed, therefore, the limitation of a second groove is unclear.
With respect to claim 14, the limitation with respect to “two sides of the fixing groove extends inwards respective to form two block portions” is unclear. It is unclear what direction is “inwards” and what shape is a block portion.
With respect to claim 15, the applicant claims “wherein each of the guide mechanisms”, however, it is noted that the applicant has only claimed a single guide mechanism in claim 13, therefore, the limitations with respect to more than one is unclear.  Further the applicant claims “comprises two guide bars, and two guide bars”, however, it is unclear if the applicant is trying to claim two different sets of guide bars 
With respect to claim 17, the applicant claims “the implant handpiece control mechanism”, however, proper antecedent basis is not provided. It is noted that the applicant has claimed “a drill bit control mechanism” and for examination purposes, the limitation of the implant handpiece control mechanism is being interpreted as that. It is further unclear what the applicant is trying to claim with respect to a limit component, such as the structure or how it works, such as what is limits. 
With respect to claim 18, the limitation of “an implant hole preparation avoidance position” on one of the biting plates “located inside a dental implant” is unclear. It is noted that the applicant has claimed a drill bit guide plate and it is unclear how the “implant hole” on the upper or lower biting plate is located “inside a dental implant”.  Such that how is a biting plate located in a dental implant. For examination purposes, the limitation is being interpreted as a hole on one of the biting plates. 
In view of the issues discussed above in detail, the claims were interpreted as best understood and prior art has been cited, but not applied.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Lee showing an upper and lower bite plate each having biting arms, the prior art of Berman showing upper and lower biting plates and spherical surfaces, the prior art of Taylor showing upper and lower biting plates and spherical surfaces and the prior art of Taylor ‘277 showing upper and lower biting plates and arms with multi-directional portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/10/2021